JANVIER, J.
Plaintiff sues for $577.50, which he claims defendant promised to rebate to him in the event he was willing to go through with a real estate transaction out of which defendant made a commission of $1,155. Payment was resisted on the ground that plaintiff could not receive any part of the real estate commission as he was not a licensed real estate broker and was prohibited from receiving a commission by Section 19 of Act 236 of 1920.
Defendant’s attorneys, however, in this court concede that the case of Gonzales vs. Watson et ux., 162 La. 1048, 111 So. 416, is decisive of the question and is authority for plaintiff’s claim. Lowewngaratt vs. Freeland, 11 La. App. 582, 123 So. 340, seems also to fully answer plaintiff’s contention.
The trial court rendered judgment as prayed for in favor of plaintiff and, under the authority referred to, it is now ordered that the judgment appealed from be and it is affirmed at the cost of appellant.